Citation Nr: 0636703	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-20 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from April 1968 to June 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
remanded in March 2005 by the Board so that a videoconference 
hearing could be scheduled.  In September 2006, the veteran 
canceled his request for a hearing.  The case is now before 
the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has alleged that he has PTSD as a result of 
mistreatment, to include beatings which occurred while he was 
incarcerated for being AWOL in service.  The veteran has 
commented how difficult it has been for him to establish that 
the claimed personal assaults actually occurred.  

The veteran was provided notice of the notification and 
assistance duties of 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) in March 2004.  This 
informed him that VA needed a statement as to the traumatic 
events in service and the later changes in his behavior.  He 
was told to list the dates and places of his military 
assignments and his specific duties at each location, to 
describe the events or experiences that were most upsetting 
(that is, where and when did it occur; what were the names of 
others involved; how long did the event last; how destructive 
was the event; what was his role during the event; and in 
what ways does the event disturb his current day to day 
behavior), and to describe any medical or mental health 
treatment he had received for this problem.  However, this 
notice did not inform the veteran of the types of alternative 
sources to which he could refer in order to establish the 
occurrence of his claimed in-service stressor(s).  The 
provision of this information is particularly important in 
this case, since it involves the allegation that he was the 
victim of a personal assault, which he has alleged is the 
cause of his diagnosed PTSD.  Therefore, the Board finds that 
the notification sent to the veteran in March 2004 was not 
adequate, and denied the veteran due process of law.  This 
must be corrected before a final determination can be made as 
to his claim for service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
identifies the potential alternative 
sources available to him that could verify 
the occurrence of his claimed in-service 
stressor.  See VA Adjudication Manual, 
M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D.17.d.  These sources could include, 
but are not limited to, the following: 
counseling facilities; health clinics; 
family members or roommates; faculty 
members; civilian police reports; medical 
reports from civilian physicians or 
caregivers who may have treated the 
veteran either immediately after the 
incident or sometime later; chaplains or 
clergy members; fellow service persons; or 
personal diaries or journals.  The veteran 
should be given a reasonable period in 
which to respond to this correspondence.

2.  After the above-requested development 
has been completed, re-adjudicate the 
veteran's claim for service connection for 
PTSD.  If the decision remains adverse to 
the veteran, he and his representative 
must be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


